     Case 3:19-cv-02131-WQH-BLM Document 63 Filed 05/10/21 PageID.1184 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     PAMELA BENNETT; and                               Case No.: 19-cv-2131-WQH-BLM
       JAMES BENNETT,
12
                                       Plaintiffs,       ORDER
13
       v.
14
       CIELO HOMEOWNERS
15
       ASSOCIATION, INC.; THE
16     JUDGE LAW FIRM—A LAW
       CORPORATION; JAMES
17
       JUDGE; DAVID MANGIKYAN;
18     and DOES 1-10 inclusive,
19                                   Defendants.
20    HAYES, Judge:
21           The matters before the Court are the Motion for Findings (ECF No. 55), the Motion
22    to Vacate Judgment (ECF No. 56), and the Motion to Exclude Evidence (ECF No. 57) filed
23    by Plaintiffs Pamela Bennett and James Bennett.
24      I.   BACKGROUND
25           On November 6, 2019, Plaintiffs Pamela Bennett and James Bennett, proceeding pro
26    se, filed a Complaint against Defendants Cielo Homeowners Association, Inc. (“Cielo”),
27    The Judge Law Firm (“TJLF”), TJLF attorney James Judge, TJLF attorney David
28    Mangikyan, and Does 1 through 10. (ECF No. 1). On December 18, 2019, Plaintiffs filed

                                                     1
                                                                             19-cv-2131-WQH-BLM
     Case 3:19-cv-02131-WQH-BLM Document 63 Filed 05/10/21 PageID.1185 Page 2 of 8



 1    a First Amended Complaint (“FAC”), alleging claims against Defendants for fraud and for
 2    violations of the Fair Debt Collection Practices Act (“FDCPA”), arising from Defendants’
 3    alleged misrepresentations during a state court lawsuit that ended in a default judgment
 4    against Pamela Bennett. (ECF No. 9).
 5          On May 5, 2020, the Court issued an Order granting Defendants’ Motion to Dismiss
 6    the FAC. (ECF No. 27). The Court determined that “Plaintiffs fail[ed] to allege any conduct
 7    by Defendants that constitutes a violation of the FDCPA” and dismissed the FAC without
 8    prejudice. (Id. at 17).
 9          On September 9, 2020, Plaintiffs filed a Second Amended Complaint (“SAC”),
10    bringing the same claims alleged in the FAC. (ECF No. 39).
11          On September 23, 2020, Defendants filed Motions to Dismiss the SAC. (ECF Nos.
12    40, 42). On October 23, 2020, Plaintiffs filed a Motion for Partial Summary Judgment.
13    (ECF No. 45).
14          On January 25, 2021, the Court issued an Order granting Defendants’ Motions to
15    Dismiss the SAC and denying the Motion for Partial Summary Judgment as moot. (ECF
16    No. 51). The Court stated:
17          The viability of Plaintiffs’ claims requires the Court to review the state court’s
            grant of default judgment against Pamela Bennett. Considering Plaintiffs’
18
            allegations and exhibits, Plaintiffs fail to state facts that support an inference
19          that this action is not a de facto appeal of the state court action, which the
            Rooker-Feldman doctrine precludes the federal court from revisiting. The
20
            Court concludes that Plaintiffs fail to meet their burden to establish that the
21          Court has subject matter jurisdiction.
22
      (Id. at 11). The Court further stated:
23
            Even if the Rooker-Feldman doctrine does not bar subject matter jurisdiction,
24          Plaintiffs fail to state any claim upon which relief can be granted.
            ...
25
            Plaintiffs fail to allege facts sufficient to support an inference that any
26          Defendant is a debt collector subject to the FDCPA’s requirements. See
            Barnes v. Routh Crabtree Olsen PC, 963 F.3d 993, 997 (9th Cir. 2020) (“[A]n
27
            entity that collects a debt owed itself . . . does not qualify” as a debt collector
28          (quoting Henson v. Santander Consumer USA Inc., 137 S. Ct. 1718, 1724

                                                     2
                                                                                   19-cv-2131-WQH-BLM
     Case 3:19-cv-02131-WQH-BLM Document 63 Filed 05/10/21 PageID.1186 Page 3 of 8



 1           (2017)); Heintz v. Jenkins, 514 U.S. 291, 292 (1995) (an attorney is a debt
             collector when the attorney “regularly, through litigation, tries to collect
 2
             consumer debts” (emphasis omitted)), as amended (June 5, 1995).
 3
      (Id. at 11-12). The Court dismissed the SAC with prejudice, stating:
 4
             The Court has concluded that it lacks subject matter jurisdiction over this
 5
             action. In addition, Plaintiffs have failed to amend the Complaint to cure the
 6           deficiencies identified by the Court in its Order granting Defendants’ Motion
             to Dismiss the FAC. After considering the record in this case, including three
 7
             substantially similar versions of the Complaint, the Court finds that allowing
 8           further amendment would be futile.
 9
      (Id. at 12).
10
             On February 11, 2021, Plaintiffs filed a Motion for Findings (ECF No. 55), a Motion
11
      to Vacate Judgment (ECF No. 56), and a Motion to Exclude Evidence (ECF No. 57).
12
      Plaintiffs move to vacate the January 25, 2021, Order dismissing the case with prejudice
13
      under Rules 59(e), 60(b)(4), and 60(b)(5) of the Federal Rules of Civil Procedure. Plaintiffs
14
      further move for factual findings under Rule 52(a) of the Federal Rules of Civil Procedure.
15
             On March 5, 2021, Defendants TJLF, Judge, and Mangikyan filed an Opposition to
16
      Plaintiffs’ Motions. (ECF No. 58). On March 7, 2021, Defendant Cielo filed an Opposition
17
      to Plaintiffs’ Motions. (ECF No. 60). On March 16, 2021, Plaintiffs filed Replies. (ECF
18
      Nos. 61, 62).
19
       II.   MOTION TO VACATE JUDGMENT
20
             Plaintiffs request that the Court “set aside dismissal” of the SAC under Rules 59(e),
21
      60(b)(4), and 60(b)(5) of the Federal Rules of Civil Procedure. (ECF No. 56 at 9). Plaintiffs
22
      contend that the “newly discovered” decision of the California Court of Appeal vacating
23
      the default judgment against Pamela Bennett “makes th[is] Court’s Rooker-Feldman
24
      determination void.” (Id.). Plaintiffs contend that this Court’s conclusion that Plaintiffs fail
25
      to allege facts sufficient to support an inference that any Defendant is a debt collector “is
26
      void.” (Id. at 19). Plaintiffs contend that the Declarations of James Bennett and David
27
28

                                                     3
                                                                                   19-cv-2131-WQH-BLM
     Case 3:19-cv-02131-WQH-BLM Document 63 Filed 05/10/21 PageID.1187 Page 4 of 8



 1    Mangikyan demonstrate that TJLF, Judge, and Mangikyan are debt collectors, and Cielo is
 2    a “legislated debt collector.” (Id.).
 3          Defendants TJLF, Judge, and Mangikyan contend that the state court lawsuit has not
 4    reached finality, and the Rooker-Feldman doctrine applies. Defendants TJLF, Judge, and
 5    Mangikyan contend that the “[r]ecycled argument[s] as to the alleged status of defendants
 6    as debt collectors . . . have nothing to do with reopening this case, which has not been
 7    sought, or the existence of any legal factual basis for vacating a judgment of dismissal with
 8    prejudice.” (ECF No. 58 at 2). Defendant Cielo contends that it is not a debt collector under
 9    the FDCPA.
10          Rule 59(e) of the Federal Rules of Civil Procedure provides that a party may move
11    “to alter or amend a judgment . . . no later than 28 days after the entry of the judgment.”
12    Fed. R. Civ. P. 59(e). A motion seeking to vacate an order dismissing a case with prejudice
13    is properly brought under Rule 59(e). See Hamid v. Price Waterhouse, 51 F.3d 1411, 1415
14    (9th Cir. 1995) (“[O]ur precedents require that we treat a motion to vacate an order of
15    dismissal as a Rule 59(e) motion.”). “Rule 59(e) amendments are appropriate if the district
16    court ‘(1) is presented with newly discovered evidence, (2) committed clear error or the
17    initial decision was manifestly unjust, or (3) if there is an intervening change in controlling
18    law.’” Dixon v. Wallowa County, 336 F.3d 1013, 1022 (9th Cir. 2003) (quoting Sch. Dist.
19    No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)). Rule 59(e) “offers an
20    extraordinary remedy, to be used sparingly.” Kona Enters. v. Estate of Bishop, 229 F.3d
21    877, 890 (9th Cir. 2000). Rule 59(e) “may not be used to relitigate old matters, or to raise
22    arguments or present evidence that could have been raised prior to the entry of judgment.”
23    Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008).
24          Rule 60(b) permits the court “[o]n motion and just terms” to relieve a party from a
25    final judgment or court order. Fed. R. Civ. P. 60(b). The Court may grant relief under Rule
26    60(b) for reasons including the discovery of new evidence, the judgment is void, the
27    judgment is based on an earlier judgment that has been reversed or vacated, or “any other
28    reason that justifies relief.” Fed. R. Civ. P. 60(b). Motions for relief pursuant to Rule 60(b)

                                                     4
                                                                                  19-cv-2131-WQH-BLM
     Case 3:19-cv-02131-WQH-BLM Document 63 Filed 05/10/21 PageID.1188 Page 5 of 8



 1    “are addressed to the sound discretion of the district court.” Casey v. Albertson’s Inc., 362
 2    F.3d 1254, 1257 (9th Cir. 2004). “[T]he Rule is used sparingly as an equitable remedy to
 3    prevent manifest injustice.” Latshaw v. Trainer Wortham & Co., 452 F.3d 1097, 1103 (9th
 4    Cir. 2006).
 5           In this case, Plaintiffs base the Motion to Vacate Judgment on three documents: 1)
 6    the order of the California Court of Appeal filed on January 13, 2021, reversing the
 7    judgment against Pamela Bennett and remanding the case to the trial court with instructions
 8    to vacate the judgment, vacate the default, reinstate the answer, and set a new trial date.
 9    (Ex. A to Mot. to Vacate, ECF No. 56 at 23-38); 2) the Declaration of James Bennett in
10    Support of Plaintiffs’ Motion for Partial Summary Judgment dated October 22, 2020 (Ex.
11    B to Mot. to Vacate, ECF No. 56 at 40-53); and 3) the Declaration of David Mangikyan in
12    Support of Opposition to Plaintiffs’ Motion for Partial Summary Judgment dated
13    November 16, 2020 (Ex. C to Mot. to Vacate, ECF No. 56 at 113-17).1 The documents
14    presented by Plaintiffs existed and were available to Plaintiffs before the Court issued its
15    Order dismissing the SAC with prejudice on January 25, 2021. The documents “could have
16    been raised prior to the entry of judgment” and are not newly discovered. Exxon Shipping,
17    554 U.S. at 485 n.5.
18           In addition, the documents presented by Plaintiffs do not affect the Court’s
19    conclusion in the Order dismissing the SAC with prejudice that Plaintiffs fail to state any
20    claim upon which relief can be granted, and amendment would be futile. In three
21    substantially similar versions of the Complaint, Plaintiffs allege that Defendants made
22    misrepresentations during a state court proceeding about the state court proceeding,
23
24
25
      1
        Plaintiffs’ request that the Court take judicial notice of the order of the California Court of Appeal is
      granted. See Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (it is
26    appropriate to take judicial notice of court filings and other matters of public record, such as filings in
      related litigation). Plaintiffs’ request that the Court take judicial notice of the Declaration of James Bennett
27    and the Declaration of David Mangikyan is denied, because judicial notice of the requested documents is
      unnecessary for this Order. See Asvesta v. Petroutsas, 580 F.3d 1000, 1010 n.12 (9th Cir. 2009) (denying
28    request for judicial notice where judicial notice would be “unnecessary”).

                                                             5
                                                                                                19-cv-2131-WQH-BLM
     Case 3:19-cv-02131-WQH-BLM Document 63 Filed 05/10/21 PageID.1189 Page 6 of 8



 1    causing Pamela Bennett to decide not to appear for trial and resulting in an “inflated”
 2    default judgment award against her. (ECF No. 39 ¶ 25). Plaintiffs allege that Defendants
 3    made the following misrepresentations: 1) Defendants represented to James Bennett and
 4    the state court that Cielo would “abandon[ ]” the first cause of action for foreclosure, but
 5    then asked for and received a judgment on the foreclosure claim (id. ¶ 22); 2) Defendants
 6    falsely represented to James Bennett and the state court that the cause of action for damages
 7    for breach of covenant did not require Cielo’s Board of Directors’ approval and was
 8    authorized by Cielo’s CC&Rs, leading the state court to award damages on a claim that
 9    was unlawful under Cielo’s CC&Rs and California law; 3) Defendants swore under oath
10    in the state court complaint that Cielo would “amend the [c]omplaint with full [d]amages,”
11    failed to amend the complaint in violation of California law, and received a judgment
12    without the promised amendment (id. ¶ 24); and 4) Defendants submitted affidavits to the
13    state court that “inflated princip[al] and interest amounts above that which calculatable by
14    the complaint’s allegation,” resulting in an inflated judgment against Pamela Bennett (id.
15    ¶ 25). Plaintiffs seek an injunction preventing Defendants from collecting the state court
16    judgment, $181,307.35 in compensatory damages, “which is part of the amount Plaintiffs
17    are liable,” and discretionary statutory penalties. (Id. at 51).
18          The California Court of Appeal has reversed the judgment against Pamela Bennett.
19    The case against Pamela Bennett is pending in state court. (See Cal. Ct. of Appeal Order,
20    Ex. A to Mot. to Vacate, ECF No. 56 at 33, 37 (concluding that the trial court lacked
21    jurisdiction to enter Pamela Bennett’s default, and reversing and remanding with
22    instructions to vacate the judgment, vacate the default, reinstate the answer, and set a new
23    trial date)). Plaintiffs continue to fail to allege conduct that supports this Court’s
24    interference in the state court proceeding or constitutes a violation of the FDCPA. (See
25    generally Order on Mot. to Dismiss FAC, ECF No. 27; Order on Mot. to Dismiss SAC,
26    ECF No. 51). The Order dismissing the SAC with prejudice is not void, and Plaintiffs do
27    not assert any intervening change in the controlling law. See Sasson v. Sokoloff (In re
28    Sasson), 424 F.3d 864, 876 (9th Cir. 2005) (“[A] final judgment is void for purposes of

                                                     6
                                                                                19-cv-2131-WQH-BLM
     Case 3:19-cv-02131-WQH-BLM Document 63 Filed 05/10/21 PageID.1190 Page 7 of 8



 1    Rule 60(b)(4) only if the court that considered it lacked jurisdiction, either as to the subject
 2    matter of the dispute or over the parties to be bound, or acted in a manner inconsistent with
 3    due process of law.”), amended (Sept. 13, 2005). Plaintiffs have failed to demonstrate they
 4    are entitled to the extraordinary relief afforded by Rule 59(e) or Rule 60(b) on any other
 5    grounds. The Motion to Vacate Judgment (ECF No. 56) is denied.
 6 III.     MOTION FOR FINDINGS
 7          Plaintiffs request that the Court “set forth specific facts supporting the Definition of
 8    Debt Collector which it applied to each Defendant to support its conclusion that none of
 9    the Defendants are Debt Collectors.” (ECF No. 55 at 7). Plaintiffs further request that the
10    Court “identify the facts supporting the Court’s conclusion that James Bennett, TJLF,
11    James Judge, and David Mangikyan are State Court Losers subject to Rooker-Feldman
12    dismissal.” (Id. at 7-8).
13          Rule 52(b) of the Federal Rules of Civil Procedure provides, “On a party’s motion
14    filed no later than 28 days after the entry of judgment, the court may amend its findings—
15    or make additional findings—and may amend the judgment accordingly.” Fed. R. Civ. P.
16    52(b). “The court is not required to state findings or conclusions when ruling on a motion
17    under Rule 12 . . . .” Fed. R. Civ. P. 52(a)(3); see Mitchell v. Occidental Ins., Medicare,
18    619 F.2d 28, 30 (9th Cir. 1980) (“[N]o findings are necessary in judgments on motions to
19    dismiss.”). The Court was not required to state findings or conclusions when it granted the
20    Motions to Dismiss the SAC, and the Court has made all findings and conclusions
21    necessary to resolve the Motion to Vacate Judgment. The Motion for Findings (ECF No.
22    55) is denied.
23 IV.      CONCLUSION
24          IT IS HEREBY ORDERED that the Motion for Findings (ECF No. 55) and the
25    Motion to Vacate Judgment (ECF No. 56) are denied.
26    ///
27    ///
28    ///

                                                     7
                                                                                   19-cv-2131-WQH-BLM
     Case 3:19-cv-02131-WQH-BLM Document 63 Filed 05/10/21 PageID.1191 Page 8 of 8



 1          IT IS FURTHER ORDERED that the Motion to Exclude Evidence (ECF No. 57) is
 2    denied as moot.
 3     Dated: May 10, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             8
                                                                      19-cv-2131-WQH-BLM
